Citation Nr: 1132340	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-48 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for essential tremor of the hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from January 1949 to July 1955 and from September 1955 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral peripheral neuropathy.  

The issue on appeal was originally phrased as entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran generally asserts that his current peripheral neuropathy is the result of exposure to herbicides, Agent Orange, during active service.  Review of the record revealed evidence of diagnoses of tremors.  In the May 2011 Remand, The Board recharacterized the issue on appeal to include tremors to more accurately reflect the Veteran's current neurologic disabilities.  Based on the evidence of record, the Board must again recharacterize the Veteran's appeal into two separate issues to most accurately reflect his diagnosed disabilities, and to properly adjudicate the appeal with respect to those two distinct disabilities.

The case was previously before the Board in May 2011, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of any neurologic abnormality during service or within the first year after the Veteran left the Republic of Vietnam.  

3.  The Veteran has a current diagnosis of peripheral neuropathy of the lower extremities, which had recent onset subsequent to the year 2000.

4.  The credible evidence of record does not link the Veteran's current peripheral neuropathy of the lower extremities to active service or Agent Orange exposure during service.  

5.  The Veteran has a current diagnosis of essential tremor of the bilateral hands.  

6.  The Veteran reports a continuity of symptomatology of bilateral hand tremors dating back to service; there is supporting evidence of this continuity of symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 1131, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for essential tremor of the hands have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for service connection for neuropathy by a letter dated July 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service personnel records, service treatment records, VA treatment records, VA examination reports, private medical records, assisted the appellant in obtaining evidence, and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Other organic diseases of the nervous system may be presumed to have been incurred during active military service if they manifest to a degree of at least 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2002). 

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for, among other disabilities, Parkinson's disease and acute and subacute peripheral neuropathy.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

"The term acute and  subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. §  1116(f).  VA has previously accepted that the Veteran had service on the landmass of Vietnam during the appropriate period of time.  Accordingly, he is presumed to have been exposed to Agent Orange during service.  

The Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Medical Evidence

The Veteran claims that he warrants service connection for a neurologic disability.  He specifically claims that he has developed peripheral neuropathy as a result of exposure to Agent Orange during active service.  

The Veteran retired from active duty in October 1969.  Service personnel records confirm that the Veteran served in Vietnam from December 1965 to February 1966.  He subsequently served in Thailand until October 1966 when he returned to the United States.  Review of the Veteran's service treatment records does not reveal any complaints of, diagnosis of, or treatment for, any neurologic disorder, to include neuropathy and tremor, during active service.  

In August 1969, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's upper extremities, lower extremities, and neurologic system was normal with no abnormalities noted by the examining physician.  On the accompanying report of medical history the Veteran indicated "no" to questions asking if he had symptoms of neuritis and paralysis.  

In October 1972 a VA Compensation and Pension examination of the Veteran was conducted in conjunction with disability claims he was pursuing at the time.  On neuropsychiatric evaluation he reported that at "times I drink a cup of coffee and my hands shake."  

In September 2007, another VA Compensation and Pension examination of the Veteran was conducted in association with other claims.  Neurologic examination revealed "bilateral hand tremor, more noticeable at rest."  A subsequent, undated, VA medical problem list indicates the presence of "tremor."  

In February 2008, the Veteran was evaluated by a private physician for his complaints of tremor.  The examination report indicates that the Veteran reported a "longstanding history of bilateral upper extremity tremor, which is worse in his left arm for a number of years, which he is unable to specify.  There is a suggestion that he has had tremors since he was discharged from military service and he does report that he was exposed to Agent Orange during his military service.  Along with the tremor complaints, the patient reports that he has had a several year complaint of burning, pins and needle sensation, and/or numbness paroxysmally in the lower extremities below the knee and both upper extremities below the elbow."  After full evaluation the diagnosis was essential tremor and peripheral neuropathy and medication for treatment was prescribed.  An April 2008 treatment record from the same physician indicates follow-up evaluation and adjustment of medication was conducted.  

In October 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported symptoms of a burning sensation in his feet which began approximately six years earlier.  He reported a history of shaking in his hands that began in service after he returned from overseas service in Thailand.  Physical examination revealed decreased sensation in the lower extremities.  The diagnosis was peripheral neuropathy of the lower extremities.  The examining physician subsequently reviewed the claim file and in December 2008 an issued a medical opinion that it is less likely than not that [the Veteran's] peripheral neuropathy is due to or caused by his period of active duty.  The reasoning expressed was that the onset of symptoms of peripheral neuropathy was in recent years, the service treatment records were negative for any complaints of neuropathy, and the Veteran expressly indicated no neurologic symptoms on his discharge examination medical history.  

In June 2011, the most recent VA Compensation and Pension examination of the Veteran was conducted.  He reported a history of hand tremors that began during service.  He reported complaints of burning in his feet that had its onset in recent years.  The diagnosis was peripheral neuropathy of the lower extremities of unknown etiology, less likely than not related to military service; and, bilateral resting hand tremors less likely than not related to military service.  The examiner indicated that the Veteran did not have a diagnosis of Parkinson's disease, and the Veteran admitted that he did not have such a diagnosis.  

B.  Peripheral Neuropathy

The service treatment records do not show any complaints of, treatment for, or diagnosis of, peripheral neuropathy during service.  There is no evidence that peripheral neuropathy became manifest within a year of the Veteran's separation from service.  By his own report to two different VA physicians and his private neurologist, the Veteran began experiencing symptoms of peripheral neuropathy in the lower extremities subsequent to 2000, which is more than three decades after the Veteran separated from service.  There is no evidence linking the current neuropathy to service or to Agent Orange exposure during service.  The private physician merely recounted the Veteran's history of service and Agent Orange exposure in service and did not offer any nexus opinion.  The nexus opinions provided by two different VA physicians are that the Veteran's current peripheral neuropathy is unrelated to service or to Agent Orange exposure during service.  

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the lower extremities on either a direct or presumptive basis; there is no doubt to be resolved; and service connection is not warranted.  




C.  Essential Tremor of the Hands

The Veteran has a current diagnosis of essential tremor of the hands.  The VA medical opinions of record do not link the Veteran's tremors to service and specifically note a lack of reported neurologic symptoms on separation examination along with a normal neurologic clinical evaluation at the time.  The Veteran reports a continuity of symptomatology.  He reports that his hands shook during service and that he has had these tremors ever since.  

The Veteran is competent to report the observable symptoms such as tremors and shaking of his hands.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The Board acknowledges that the service treatment records do not show any complaints of tremors and his separation examination is negative for reported, or identified, neurologic disorders.  However, the October 1972 VA examination report does document the Veteran's reported symptoms of shaking hands.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In light of the supporting evidence of the symptoms reported on VA examination in October 1972, a mere three years after the Veteran separated from service, the Board finds the Veteran's reports of a continuity of symptomatology of hand tremors dating from service to the present to be credible.  As such, there is a current diagnosis of essential hand tremor with a continuity of symptomatology dating back to service.  Accordingly, service connection for essential tremor of the hands is warranted.


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.  

Service connection for essential tremor of the hands is granted. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


